DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Remarks
Applicant’s remarks on pages 6 – 9 have fully been considered but are ultimately found unpersuasive. 

Claim Status:
Claims 1, 3, 5, 6, 7 and 8 are rejected. 

35 USC § 101 Remarks
Applicants amendments overcome the 101 rejection. 

35 USC § 112 Remarks
Applicants amendments of “among” to “in” and “shade” to “shadow” render the 112b objections moot. 

35 USC § 103 Remarks
Applicant argues that Jin does not disclose the newly added limitations of displaying in a first and second form because Jin does not disclose the scan are and the diagnostic areas as having different shapes. Examiner disagrees as the term: “form” is not limited to “shape”. The broadest reasonable interpretation of different forms of an image is simply different displays of the image. As the images are displayed as ultrasound images and stylized ultrasound images – they are displayed in different ways and thus different forms. Furthermore, Jin teaches displays in even more different forms in [0072]: “When referring to FIG. 5a, the reference image stored in the storage unit 500 may be a cross-sectional view of the target part and the diagnostic position” – the cross sectional view of the target part and diagnostic position serves as the model in first form. “…and when referring to FIG. 5b, the reference image stored in the storage unit 500 may be a cross-sectional view of a three dimensional volume image of the target part and the diagnostic position…” – the cross sectional view of the 3D volume serves as the second form.
For these reasons, the rejection is maintained. 

Examiner Suggestions
From examiners understanding of applicant’s invention, examiner suggests applicant expand on the use of the shade or movement of the probe in determining the diagnosis area in the claim language in order to advance prosecution.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1, 5, 6, 7, 8, 9, 13, 14, 15, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (EP 2977012 A1) in view of Perrey et al. (US 20200113542 A1) and further in view of Sakanashi et al. (US 20170258451 A1).

Regarding claim 1, Jin teaches an ultrasound imaging apparatus (Paragraph 5: “an ultrasound imaging apparatus”) comprising: 
a display (Paragraph 5: “Display Unit”); 
a probe (Paragraph 20: “Ultrasound Probe”); 
a sensor (Paragraph 22: “The detecting unit may include at least one of an angular velocity sensor, a magnetic sensor, an acceleration sensor, a gravity sensor, and a gyro sensor”) configured to obtain position information of the probe (Paragraph 21 and 22: “…the detecting unit may detect a relative position and a relative location of the ultrasound probe…); 
a storage configured to store a 3D model of an object that is derived in advance (Paragraphs 70 – 72: “The storage unit 500 may store reference images [“3D model”] according to target parts and diagnostic location... the storage unit 500 may…a three dimensional volume image…such as FIG. 5b) and 
a controller (Paragraph 7: “…a controlling unit…”, Fig. 3 – Part 400, and Fig. 3 depicting the controlling unit containing a synchronizing unit) configured to: 
determine an area of the 3D model corresponding to a position of the probe as a scan area when acquiring an ultrasound image of the object (Paragraph 85: “The synchronizing unit 430 may synchronize the selected reference image with the diagnostic imaging, and may set a position and a location of the ultrasound probe 200 at synchronizing point as a reference position and reference location of the ultrasound probe 200” and Paragraph 86: “The image indicator generator 440 may generate an image indicator displayed on the second section based on the reference position and the reference location” – the image indicator displays the scan area that is acquired based on the determination of a location (area) of the ultrasound probe using both the reference model. See Figure 4 which depicts the generation of the scan area using the model stored in the storage unit) 
determine a diagnosis area used for diagnosis of the object in the scan area of the 3D model (Paragraph 85: “The synchronizing unit 430 may synchronize the selected reference image with the diagnostic imaging, and may set a diagnostic area of the image indicator as a reference position and a reference location.” – as the image indicator serves as the “scan area” the selection of a diagnostic area of a the image indicator is a determination of a diagnosis area among the “scan area”) based on at least one of the (1) a quality parameter of the ultrasound image or (2) the position information of the probe (Jin teaches (2) in Paragraph 86: “The synchronizing unit 430...may set a position and a location of the ultrasound probe 200 at synchronizing point as a reference position and reference location of the ultrasound probe….The image indicator generator 440 may generate an image indicator displayed on the second section based on the reference position and the reference location”); and 
control the display to display the scan area (Fig. 4 – Second Section and abstract: “displaying an image indicator indicating a target part of the object on a second section”) and the diagnosis area (Fig. 4 – First Section and Abstract: “a display unit displaying a diagnostic imaging on a first section”).
control the display to display the scan area of the 3D model in a first form; control the display to display the diagnosis area of the 3D model in second form (Fig. 4 depicting the first section and second section showing the target object of the uterus in a different form. The first section being an ultrasound image and the second section being a stylized image).

Jin also teaches wherein the controller is further configured to determine the area of the 3D model corresponding to the position of the probe as the diagnosis area based on a movement speed (Paragraph 102: “Particularly, when the position and the location of the ultrasound probe are detected by an angular velocity sensor, a magnetic sensor, an acceleration sensor, a gravity sensor, and a gyro sensor, all of which are provided in the ultrasound probe, the image indicator may be changed from the reference position and the relative location to a relative position and a relative location” – See arguments above”).

Jin does not teach displaying the diagnosis area and the scan area on the 3D model nor determining the area when a movement speed of the probe is less than a predetermined value as the diagnosis area. 

However, Perrey, in the same filed of ultrasound diagnostic apparatuses and methods, teaches displaying a diagnosis area and the scan area on a model ([0067]: In some embodiments, as shown in FIG. 4D, providing guidance to the user on how to move the probe may additionally or alternatively include displaying an anatomical model of the baby (e.g., patient) 422, highlighting the current scan plane/location (as shown at circle 424) and the target scan plane/location (as shown at circle 426) of the probe on the displayed anatomical model).
Furthermore, Sakanashi, in the same field of ultrasound examination apparatuses teaches determining the area of the 3D model corresponding to the position of the probe based on a movement speed when a movement speed of the probe is less than a predetermined value as the diagnosis area (Abstract: “In the step of checking a frame in question, it is determined whether the frame in question is a normal frame not containing the lesion [“3D model”] or an abnormal frame containing the lesion, based on extraction results of cubic higher-order local autocorrelation features from each frame and the reference data for determining normality… In the step of determining a speed, it is determined that the speed of the ultrasonic probe, which has been obtained from the speed information acquired in the step of acquiring speed information, is a normal speed when the speed of the ultrasonic probe does not exceed a threshold defined with reference to the predetermined speed range…” – it is known to one having ordinary skill in the art that determination of a whether a lesion is in a frame probe speed which dictates frame rate is a determination of the area of the 3D model based on movement speed of the probe). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the device Jin with that of Perrey in order to guide the user to move the probe in a particular direction for diagnosis (Paragraph 67 of Perrey). Furthermore, it would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the device of Jin with that of Sakanashi to automatically detect lesions (Sakanashi – Abstract).  

Regarding claim 6, Jin teaches the controller is further configured to control the display to display the reference diagnosis area of the 3D model of the object (Paragraph 14: “The control unit may set the image indicator…” and Paragraph 4: “an image indicator indicating a target part [“reference diagnosis are”] of the object may be displayed” – The target part of the object is the “reference diagnosis area”. As the image indicator refers to the target part of the object and the control unit sets the image indicator, the control unit is setting the “reference diagnosis area”. Furthermore, as the image indicator is displayed after being set by the control unit, the control unit “outputs” the target part / “reference diagnosis area”), and guide  the position of the probe to match with the reference diagnosis area based on a positional relationship between the object and the probe (Paragraph 105: “By matching the target organ marker…the body axis marker configured…, and the beam direction marker…with the target part  currently examined by the user, the user may intuitively and accurately recognize the position of the ultrasound probe” – Paragraphs 9 – 11 further explain that the control unit sets the markers outline in Paragraph 105.  The user then follows these markers to determine the diagnosis are on the basis of the position of the object and probe as indicated by Paragraph 105).

Regarding claim 7, Jin teaches an input configured to receive a region of interest (ROI) of a user (Paragraph 13: “…and an input unit receiving a selection of the target part and the diagnostic location from the user”) , wherein the storage is further configured to store at least one image of the object used for deriving the 3D model (Paragraph 15: “…a storage unit storing the reference images according to target parts and diagnostic locations of an object”), and the controller is further configured to control the display to display at least one of the ultrasound image, the 3D model or the image of the object corresponding to the ROI of the user (Fig. 4 – Third section and Paragraph 8: “The display unit may display at least one reference images similar to the diagnostic imaging on a third section”).  

Regarding claim 8, Jin teaches wherein the controller determines an area of the ultrasound image corresponding to the ROI set in the image of the object as an object area (Paragraph 40:“…the user may input a command to start ultrasonic examination, select a target part [“ROI”]” and Paragraph 42: “The target part [“ROI”] may be referred to as a part of an object [“object area”] related to image signals currently receiving, and may include all organs”).

Regarding claim 9, Jin teaches a method of controlling an ultrasound imaging apparatus (Paragraph 25: “a controlling method of an ultrasound imaging apparatus”), the method comprising: 
Obtaining, by a sensor, position information of a probe (Paragraph 21 and 22: “…the detecting unit may detect a relative position and a relative location of the ultrasound probe…); 
storing, by a storage, a three-dimensional 3D model of an object that is derived in advance (Paragraph 15: “….storing the reference images…”); 
determining, by a controller, an area of the model corresponding to a position of the probe as a scan area when obtaining an ultrasound image of the object (Paragraph 86: “The synchronizing unit 430...may set a position and a location of the ultrasound probe 200 at synchronizing point as a reference position and reference location of the ultrasound probe….The image indicator generator 440 may generate an image indicator displayed on the second section based on the reference position and the reference location”)
determining, by the controller, a diagnosis area used for diagnosis of the object among the scan area of the 3D model (Fig. 3 depicting the controlling unit containing a synchronizing unit, Paragraph 85: “The synchronizing unit 430….may set a diagnostic area [diagnosis area] of the image indicator [scan area] as a reference position and a reference location”)  based on at least one of the (1) a quality parameter of the ultrasound image or (2) the position information of the probe (Jin teaches (2) in Paragraph 86: “The synchronizing unit 430...may set a position and a location of the ultrasound probe 200 at synchronizing point as a reference position and reference location of the ultrasound probe….The image indicator generator 440 may generate an image indicator displayed on the second section based on the reference position and the reference location”).
wherein the displaying the scan area and the diagnosis area corresponding to the 3D model comprises:
displaying, by the display, the scan area of the 3D model in a first form and 
displaying, by the display, the diagnosis area of the 3D model in second form (Fig. 4 depicting the first section and second section showing the target object of the uterus in a different form. The first section being an ultrasound image and the second section being a stylized image).

Jin also teaches wherein the controller is further configured to determine the area of the 3D model corresponding to the position of the probe as the diagnosis area based on a movement speed (Paragraph 102: “Particularly, when the position and the location of the ultrasound probe are detected by an angular velocity sensor, a magnetic sensor, an acceleration sensor, a gravity sensor, and a gyro sensor, all of which are provided in the ultrasound probe, the image indicator may be changed from the reference position and the relative location to a relative position and a relative location” – See arguments above.” )
Jin does not teach displaying the diagnosis area and the scan area on the 3D model nor determining the area when a movement speed of the probe is less than a predetermined value as the diagnosis area. 

However, Perrey, in the same filed of ultrasound diagnostic apparatuses and methods, teaches displaying a diagnosis area and the scan area on a model ([0067]: In some embodiments, as shown in FIG. 4D, providing guidance to the user on how to move the probe may additionally or alternatively include displaying an anatomical model of the baby (e.g., patient) 422, highlighting the current scan plane/location (as shown at circle 424) and the target scan plane/location (as shown at circle 426) of the probe on the displayed anatomical model).

Furthermore, Sakanashi, in the same field of ultrasound examination apparatuses teaches determining the area of the 3D model corresponding to the position of the probe based on a movement speed when a movement speed of the probe is less than a predetermined value as the diagnosis area (Abstract: “In the step of checking a frame in question, it is determined whether the frame in question is a normal frame not containing the lesion [“3D model”] or an abnormal frame containing the lesion, based on extraction results of cubic higher-order local autocorrelation features from each frame and the reference data for determining normality… In the step of determining a speed, it is determined that the speed of the ultrasonic probe, which has been obtained from the speed information acquired in the step of acquiring speed information, is a normal speed when the speed of the ultrasonic probe does not exceed a threshold defined with reference to the predetermined speed range…” – it is known to one having ordinary skill in the art that determination of a whether a lesion is in a frame probe speed which dictates frame rate is a determination of the area of the 3D model based on movement speed of the probe). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the device Jin with that of Perrey in order to guide the user to move the probe in a particular direction for diagnosis (Paragraph 67 of Perrey). Furthermore, it would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the device of Jin with that of Sakanashi to automatically detect lesions (Sakanashi – Abstract).  

Regarding claim 13, Jin in view of Perrey teaches a controller (Perrey –[010]: “A controller of the MDS may be configured to analyze the acquired images and position data to classify the images and identify images showing target scan planes of anatomical structures (organs, as one example) and/or target anatomical structures, using one or more models and algorithms stored in memory of the MDS, such as the memory of the MDS systems shown in FIGS. 1A-1B”)  configured to determine a reference diagnosis area corresponding to the object based on an output of a neural network learned by inputting the ultrasound image of the object and the position information of the probe (Perrey – [0046]: “For example, image data acquired with the imaging probe, at the current location on the patient may be sent to the controller to form one or more images and the one or more images are then analyzed by one or more image recognition algorithms or models stored at the controller. The output of the algorithms and/or models may be an indication of whether the target organ or anatomical structure for the desired imaging procedure or scan protocol has been imaged by the probe.” – The image data of the imaging probe also serves as position information regarding the probe as ultrasound images will differ based on the location at which the probe is placed during imaging.)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the controller of Jin with that of Perrey to utilize a neural network as it is known technique in the art to utilize neural networks for a faster and more efficient diagnosis.

Regarding claim 14, Jin teaches Jin teaches displaying, by the display, the reference diagnosis area of the 3D model of the object (Fig. 4 – Second Section and abstract: “displaying an image indicator indicating a target part of the object on a second section”); and
guiding, by the controller, the position of the probe to match with the reference diagnosis area based on a positional relationship between the object and the probe (Paragraph 14: “The control unit may set the image indicator…” , Paragraph 9: “The image indicator may include a target organ marker of the object”, Paragraph 11: “The image indicator may include a beam direction marker indicating a direction of an ultrasound probe beam”, Paragraph 12: “The image indicator may further include a body axis marker indicating an anatomical location of the object”, and Paragraph 105: “By matching the target organ marker…the body axis marker…, and the beam direction maker…with the target part currently examined by the user, the user may intuitively and accurately recognize the position of the ultrasound probe”.)

Regarding claim 15, Jin teaches: 
receiving, by an input, a region of interest (ROI) from a user (Paragraph 13: “…and an input unit receiving a selection of the target part and the diagnostic location from the user”); 
storing, by the storage, at least one image of the object used for deriving the 3D model (Paragraph 15: “…storing the reference images according to target parts and diagnostic locations of an object”); and 
displaying, by the display, at least one of the ultrasound image, the 3D model or the image of the object corresponding to the ROI of the user (Fig. 4 – Third section and Paragraph 8: “The display unit may display at least one reference images similar to the diagnostic imaging on a third section”).

Regarding claim 16, Jin teaches outputting of the at least one of the ultrasound image, the 3D model or the image of the object corresponding to the ROI of the user comprises determining, by the controller, an area of the ultrasound image corresponding to the ROI set in the image of the object as an object area  (Paragraph 40:“…the user may input a command to start ultrasonic examination, select a target part [“ROI”]” and Paragraph 42: “The target part [“ROI”] may be referred to as a part of an object [“object area”] related to image signals currently receiving, and may include all organs”).

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (EP 2977012 A1) in view of Perrey et al. (US 20200113542 A1), in view of Sakanashi et al. (US 20170258451 A1), as applied to claims 1 and 9, and further in view of Strommer et al. (US 20020049375 A1).

Regarding claims 3 and 11, Jin in view of Perry and Sakanashi teaches the apparatus substantially as claimed in claims 1 and 9. 
Jin also teaches wherein the controller determines the area of the 3D model corresponding to the position of the probe (Paragraph 67: “The detecting unit may generate information about position and location of the ultrasound probe 200 by detecting a position and a location of the ultrasound probe 200). 
Jin does not teach determining, by a controller, the area when a proportion of shadow included in the ultrasound image acquired by the probe is less than a predetermined value as the diagnosis area. 
However, Strommer, in the same field of ultrasound imaging devices, teaches determining, by a controller, the area of the 3D model corresponding to the position of the probe when a proportion of shade included in the ultrasound image acquired by the probe is less than a predetermined value as the diagnosis area (Strommer – Paragraph 42: “The operator selects an occlusion threshold and those occlusion regions of the inspected organ whose occlusion values [“shade”] are greater than the selected occlusion threshold, are superimposed on a three-dimensional image of the inspected organ” and Fig. 23C). 
It would have been obvious to one having ordinary skill in the art, before the time of the effective filing date, to further combine Jin with Strommer in order to allow the operator to decide which region of certain organs to inspect based on the percent occlusion in order to filter out areas of the organ the user wants to see (Strommer – Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793